COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Artis Charles Harrell v. Branch Brinson

Appellate case number:    01-13-00313-CV

Trial court case number: 2006-02867

Trial court:              189th District Court of Harris County

        On May 7, 2013, the trial court signed an order sustaining a contest to an affidavit of
indigence filed by appellant, Artis Charles Harrell. Therefore, to challenge the trial court’s
order, Harrell was required to file a motion with this Court no later than May 17, 2013.1 See
TEX. R. APP. P. 20.1(j)(1), (2). On June 20, 2013, appellant, Artis Charles Harrell, filed a
“Motion to Challenge Order Sustaining Contest to Affidavit of Indigence.” Harrell’s motion was
filed 34 days after the deadline.2 Accordingly, we deny Harrell’s motion as untimely.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 2, 2013




1
       Harrell’s notice of appeal was filed on April 5, 2013; therefore, the date the trial court
       signed the order, as the later of the two dates, controlled the deadline for filing a motion
       challenging the order. See TEX. R. APP. P. 20.1(j)(2).
2
       Harrell’s motion was postmarked on June 18, 2013, and Harrell states in his motion that
       it was signed on June 17, 2013. Therefore, even under the prisoner mailbox rule,
       Harrell’s motion was filed 31 days after the deadline. See TEX. R. APP. P. 9.2(b),
       20.1(j)(2); Campbell v. State, 320 S.W.3d 338, 342 (Tex. Crim. App. 2010).